DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in view of Walters (US 20110283990 A1).

a base member (52) adapted to receive at least a portion of the chimney, said base member defining an opening (Fig. 3) through which exhaust gases exiting the chimney pass; and 
a control member (54, Fig. 2) without holes adapted for selective movement relative to said base member into a configuration of said control member and said base member in which a portion of said opening in said base member is occluded by said control member (Fig. 2); 
wherein said base member and said control member are adapted to retain said configuration of said control member and said base member in response to movement of the lid (24) of the cooking device (a user can hold said configuration with his hands; the entire cooking device, including the lid, can be moved such that there is no relative motion between the control member and the base, for example, if the entire cooking device is placed on a cart and the cart is moved) 
EXCEPT a base member adapted to receive at least a portion of the chimney within the base member.
However, Walters teaches a chimney vent cap for a cooking device comprising a base member (170, Fig. 9) adapted to receive at least a portion of the chimney within the base member.  
It would have been obvious to a person skilled in the art at the time of invention to modify Sazegar wherein the base member adapted to receive at least a portion of the chimney within the base member, for ease of manufacturing and because the base member design of Walters is stronger.  The cooking device of Sazegar is molded using ceramic material.  It would be difficult to mold the base member because of its unique design.  Moreover, the base member 
Regarding claim 6, Sazegar discloses wherein said chimney vent cap comprises a planar surface (bottom face of the control member 54) configured to at least partially occlude said opening defined by said base member. 
Regarding claim 7, Sazegar discloses wherein said chimney vent cap comprises a drip edge (circumferential edge of the control member 54) adapted to at least partially prevent liquid from entering said opening defined by said base member. 
Regarding claim 8, Sazegar discloses wherein said base member defines a central longitudinal axis (central axis of the chimney), and wherein said control member and said base member are configured for relative rotation therebetween about a rotational axis (axis along pivot pin 58) offset from said central longitudinal axis. 
Regarding claim 10, modified Sazegar discloses (see modification made in the rejection of claim 1 for citations unless otherwise stated) a chimney vent cap for controlling the flow of exhaust gases from a cooking device having a base and a lid movable relative to the base with the lid having a chimney through which the exhaust gases exit, said chimney vent cap comprising: a base member adapted to receive at least a portion of the chimney within the base member, said base member being adapted to receive exhaust gases flowing from the chimney in a predominant direction, said base member having an opening to permit exit of the exhaust gases; and a control member without holes adapted for selective movement by a user relative to said base member into a plurality of configurations of said control member and said base member to control the flow of exhaust gases from said base member through said opening by 
Regarding claim 11, Sazegar discloses wherein said control member is movable relative to said opening of said base member in a direction substantially perpendicular to the predominant direction of travel of the exhaust gases. 
Regarding claim 12, Sazegar discloses wherein said control member comprises a surface (top of control member 54) movable in a plane substantially perpendicular to the predominant direction of travel of the exhaust gases. 
Regarding claim 13, Sazegar discloses wherein said chimney vent cap comprises a grip member (56) extending from (above) said control member and beyond the periphery of said base member regardless of the then current configuration of said control member and said base member (if the control member pivoted enough, then the grip member would be outside the periphery of the base, see Fig. 2), said grip member being adapted for grasping and movement by the user to move said control member relative to said base member and into a different configuration of said plurality of configurations absent insertion of the user's fingers into the exhaust gases.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in view of Walters (US 20110283990 A1), as applied claim 1, and further in view of Find (US 7172101 B2).
Regarding claim 2, Sazegar fails to disclose wherein a magnetic force is utilized to retain said configuration of said control member and said base member.  However, Find teaches the technique of using a magnets (3, 4) to retain a control member (2) and a base member (1).

Regarding claim 3, modified Sazegar discloses wherein said chimney vent cap further comprises a magnet capable of exerting said magnetic force sufficient to retain said configuration of said control member and said base member. 
Regarding claim 4, Sazegar discloses wherein said control member and said base member are pivotally (via pin 58) connected for rotation therebetween, and wherein said chimney vent cap further comprises a stop (magnets, see Find in the rejection of claim 2) adapted to limit angular rotation between said control member and said base member in a first angular direction. 
Regarding claim 5, modified Sazegar discloses wherein said stop comprises a first stop (Find, 4) and said chimney vent cap further comprises a second stop (Find, 4) adapted to limit angular rotation between said control member and said base member in a second angular direction. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in in view of Walters (US 20110283990 A1), as applied claim 1, and further in view of Lim (GB 2316601 A).
Regarding claim 9, Sazegar fails to disclose wherein said opening defined by said base member has a non-circular periphery. However, a mere change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed opening was significant.  See MPEP .  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in in view of Walters (US 20110283990 A1), as applied claim 1, and further in view of Bruno (US 20080230045 A1).
Regarding claim 14, Sazegar discloses wherein said base member and said control member are pivotally connected for relative rotation therebetween about a rotational axis (axis along pin 58), EXCEPT wherein said grip member is rotatable about said rotational axis along a path always extending outside of the periphery of said base member. 
However, Bruno teaches a vent cap having a grip member (22, Fig. 1) that is rotatable about said rotational axis (23) along a path always extending outside of the periphery of a base member.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Sazegar wherein said grip member is rotatable about said rotational axis along a path always extending outside of the periphery of said base member.  The motivation to combine is so that the user can keep his hand far from the hot exhaust gas.  The grip member of Bruno also provides more leverage for the user when rotating the control member, thereby making it easier to rotate the control member.  


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.
Applicant asserts: 
S/N 15/194,212PATENTto movement of the lid of the cooking device." Instead, Sazegar discloses a "damper plate 54" that would freely move with respect to the housing of the barbeque unit whenever there is movement of the lid of the barbeque unit. Sazegar, Figures 1-2, Col. 3:44-49. The Examiner acknowledges that the damper plate 54 would move relative to the housing of the barbeque unit. Office Action at 3. However, the Examiner argues that "a user can hold said configuration with his hands; the entire cooking devices, including the lid, can be moved such that there is no relative motion between the control member and the base. Id. Applicant respectfully disagrees. 

A user would not hold the damper plate 54 of Sazegar in place when lifting the lid of the barbeque unit because the user would get burned from smoke or fumes emanating from the barbeque unit. 

Examiner’s response: 
The cooking device does not have to be burning any fuel when the lid is moved; therefore, there would be no risk to the user’s hands.

Applicant asserts:
Further, there would be no motivation to combine the teachings of Sazegar and Walters. The Examiner asserts that Walters would be used to modify Sazegar to add the claimed "base member." Office Action at 3. That is not correct. Sazegar does not indicate that there is any flaw in its damper plate 54 or indicate that there is any reason to modify the damper plate 54. In fact, the simplicity of the design of the damper plate 54 (i.e., as a flat plane) would make it easy to manufacture, and a person of ordinary skill in the art would have no reason to modify it. See Sazegar, Figures 1-2. Further, the Examiner identifies nothing in Walters that would suggest a reason to combine it with Sazegar. Instead, the Examiner merely argues that the damper plate 54 of Sazegar would be "easier to manufacture" if modified by Walters. Office Action at 3. The Examiner cites no support for this proposition; instead, it appears to be hindsight analysis.

Examiner’s response: 
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner identified potential weaknesses in the design of Sazegar, and provided reasoned arguments for why a person skilled in the art would make the modification.  
Moreover, in response to Applicant's hindsight argument, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762